Title: To Thomas Jefferson from Maria Cosway, 23 December 1788
From: Cosway, Maria
To: Jefferson, Thomas



My Dear Friend
London 23 dece:

Give me leave to present you Mrs: Cowley the first femal dramatic Author in this Country, she has most distinguishd talents, she is the most elegant writer, great poet, and a great Genius, a particular friend of mine and an amiable woman. You have I hope some frindship for me, speak of me with Mrs: Cowley. You will like her, take care of your heart, she may run away with it. How [I] envy her and every body that can converse with you: pray write, pray write, pray write, and dont go to America without coming to England.
God bless you and believe me Your Most affte frind

M.C.

